Exhibit 12.1 James River Coal Company Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) Six Months Ended June 30, Twelve Months Ended December 31, 2009 Twelve Months Ended December 31, 2008 Twelve Months Ended December 31, 2007 Twelve Months Ended December 31, 2006 Twelve Months Ended December 31, 2005 Earnings: Income (loss) before income taxes $ $ $ ) $ ) $ ) $ ) Fixed Charges 17,063 21,373 22,034 22,757 17,751 13,316 Total Earnings 59,929 73,886 ) Fixed Charges: Interest expense, including amortization of debt issue costs Estimated interest factor of rental expense 2,227 4,316 4,288 2,993 969 424 Total fixed charges 17,063 21,373 22,034 22,757 17,751 13,316 Ratio of earnings to fixed charges - Deficiency of earnings to fixed charges — — $ $ $ $
